Title: LeRoy, Bayard & McEvers to Thomas Jefferson, 10 April 1816
From: LeRoy, Bayard & McEvers
To: Jefferson, Thomas


          
            Sir
            Newyork the 10 April 1816
          
          Apprehending that our respect of the 19th ulto may have miscarried we beg to wait upon you with a Copy thereof and craving your Kind attention to the Same we have the honor to Subscribe with great consideration
          
            SirYour obedt hl Servants
            LeRoy Bayard & McEvers
          
        